Citation Nr: 0519257	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-06 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
secondary to herbicide exposure.  

2.  Entitlement to service connection for a heart disorder, 
secondary to service-connected hypertension.  

3.  Entitlement to an evaluation in excess of 70 percent for 
a post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Cooper, Counsel
INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.  He also served at times with reserve units.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The issue of entitlement to service connection for a heart 
disorder, secondary to hypertension is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  A claimed chronic skin disorder was not present in 
service, and such a disorder is not etiologically related to 
service, to include herbicide exposure in service..  

2.  The veteran's PTSD is manifested by symptoms productive 
of a disability picture that most nearly approximates total 
occupational and social impairment.  


CONCLUSIONS OF LAW

1.  A claimed chronic skin disability was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2004).  

2.  The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 
9411 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA was signed into law in November 2000 and is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002).  Regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and any 
representative of any information, including any medical or 
lay evidence, not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the claimant and any representative of 
any portion of the necessary evidence that must be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on his behalf.  In addition, VA is required to notify 
the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the veteran of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the veteran 
should submit if he did not desire the RO to obtain the 
evidence on his behalf.  See, e.g., the letters addressed to 
the veteran by the RO dated June 2002, April 2003 and June 
2003.  In these documents the veteran was informed of what 
the evidence must show in order to support the claims and of 
what information or evidence was still needed from him.  The 
veteran was also asked to inform the RO of any additional 
evidence or information which he thought would support his 
claims, so that the RO could attempt to obtain this 
additional evidence for him. Moreover, since the veteran was 
informed of the evidence that would be pertinent to his 
claims and requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such 
evidence, and as his actions show an understanding of that 
notice, the Board finds that he was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran has been accorded several VA 
examinations in connection with the current claims, extensive 
private and VA medical records have been obtained, and he has 
submitted medical material in support of his claims.  He has 
not identified any additional evidence or information which 
could be obtained to substantiate the present claims, and the 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In the present case, the relevant issues were initially 
adjudicated by the RO in March 2002, after notification in 
February 2002 and evidentiary development was accomplished in 
accordance with the VCAA.  The claims were last adjudicated 
on a de novo basis in February 2004 after the final VCAA 
letter was issued in June 2003 and extensive evidentiary 
development has been accomplished.  In sum, the Board is 
satisfied that the RO properly processed the claim following 
compliance with the notice requirements of the VCAA and the 
implementing regulations and Pelegrini.  Any remaining 
procedural errors would constitute harmless error. Therefore, 
in the Board's opinion, there is no prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

To the extent that VA may have failed to fulfill any duty to 
assist or to notify the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Factual Background

The service medical records, to include records pertaining to 
the appellant's reserve service, are essentially negative for 
treatment, complaints or diagnosis of any chronic skin 
disorder.  An April 1992 medical history report does note a 
history of athlete's feet (tinea pedis), but that disorder 
was not diagnosed on examination.  At a May 1970 examination 
prior to separation from active duty the veteran's skin was 
described as clinically normal.  

A private medical statement dated in September 1986 reflects 
that the veteran was seen with dry skin and peeling of the 
hands and fingers asymptomatically beginning as small macules 
but quickly changing to a peeling.  Physical examination 
revealed superficial desquamation over the hands especially 
the dorsum of the hands.  The diagnosis impression was atopic 
dermatitis of the hands.  

Private medical records dated from November 2000 to March 
2001 essentially reflect that the veteran was seen for a 
variety of complaints including nonspecific dizziness and 
malaise with weight loss.  Diagnostic impressions reflected 
weight loss possibly secondary to generalized anxiety 
disorder with depression

Private medical reports dated in May 2001 reflect that the 
veteran complained of depression with weight loss, loss of 
energy, insomnia, impaired concentration and memory, and 
feelings of loss and sadness.  The clinical impression was 
major depression, single episode, non-psychotic.  A 
subsequent medical report notes that there was evidence that 
the veteran had bipolar disorder.  

An August 2002 VA outpatient clinic record noted a diagnosis 
of a continuous major depressive disorder due to chronic 
health problems.  The examiner opined that the veteran was 
unable to work effectively at any job, that he would not 
benefit from vocational rehabilitation, and that the 
prognosis for a return to work was poor.  

An August 2002 report prepared for a health insurance company 
noted a diagnosis of major depression, and treatment 
resistant PTSD.  A Global Assessment of Functioning score of 
25 was assigned.  The examiner opined that the veteran was 
totally disabled.

At an August 2002 VA examination the veteran reported a 
several year history of generalized anxiety disorder, and 
having been diagnosed with a generalized anxiety disorder and 
depression in 2001.  On mental status examination, the 
veteran was alert and provided an accurate history.  His 
affect was blunted and response latencies were long.  The 
veteran also had difficulty focusing during the examination 
which he attributed to his back pain.  He was mildly 
distractible.  He was unable to either recite the months of 
the year forward, or count backwards from 20 to 1.  During 
the examination, the veteran was noted to be generally 
logical, and goal directed.  He reported moderate to severe 
dysphoria, daily crying, sleep disturbance, decreased libido, 
anergia, anhedonia, difficulty in concentrating and 
remembering, feelings of helplessness and decreased self-
esteem.  The veteran reported intermittent suicidal ideation 
with a vague plan.  He reported worry and ruminations as well 
as feelings of restlessness and muscle tension.  It was noted 
that he had gastrointestinal symptoms which appeared to be 
related to anxiety.  He denied symptoms of PTSD, panic 
disorder or obsessive-compulsive disorder.  No evidence of 
disorder of thought or content; auditory or visual 
hallucinations or delusions was noted.  The diagnostic 
impression included major depressive disorder and generalized 
anxiety disorder.  His Global Assessment of Functioning score 
was 40.  The examiner indicated that the veteran did not 
demonstrate PTSD, and that there was no clear linkage between 
his major depressive and generalized anxiety disorders and 
his military service.  His overall level of disability was 
described as moderate.  

An October 2002 VA outpatient treatment record notes a 
diagnosis of major depressive disorder and PTSD.  A VA 
psychiatry record dated that same month reflected that the 
veteran had a long history of nightmares about incidents 
which occurred during his active service in Korea.  It was 
noted that his diagnosis should include PTSD.  

A private medical statement dated in October 2002 reflected 
that the veteran was being treated for a residual or chronic 
PTSD with depressive features secondary to his "Korean 
conflict" experiences in the military.  

A November 2002 VA clinical psychologist found that the 
veteran had an anxiety disorder/PTSD that was severely 
disabling and productive of unemployability. 

A December 2002 private psychiatric statement reflects that 
the veteran was being treated for PTSD resulting from his 
military experiences in the Army.  It was noted that the 
veteran's current symptoms included painful, intrusive 
flashbacks triggered by films and articles of battle, 
insomnia, nightmares, increased startle reflex, concentration 
and memory problems, vigilance and fears of losing control.  

In February 2003, the veteran submitted a certified copy of a 
certificate which verified his participation in operational 
missions along the demilitarized zone in Korea in October 
1969.  

At a VA PTSD examination in May 2003, a VA psychiatrist 
examined the veteran in connection with his claim.  On mental 
status examination, the veteran was alert, oriented, and 
attentive.  His mood was dysphoric and his affect was mood 
congruent.  His speech was a regular rate and rhythm.  There 
was some evidence of psychomotor agitation.  His thought 
process was circumstantial at best.  Thought content was 
devoid of any current auditory or visual hallucinations.  He 
did report some such symptoms in the context of flashbacks.  
No evidence delusional content was reported and he denied any 
thoughts of hurting himself or others.  His memory was 
intact.  The diagnostic impressions were PTSD and major 
depressive disorder with some evidence of exaggeration.  The 
GAF score was 57.  It was noted that the veteran's ability to 
maintain employment and perform job duties was moderately 
impaired due to PTSD.  His social adaptability and 
interactions with others also appeared to be moderately 
impaired.  Overall, the veteran's level of disability was 
estimated to be in the moderate range.  

VA medical records dated from February 2003 to June 2003 show 
that the veteran was hospitalized in February 2003 due to 
worsening anxiety and psychiatric symptoms.  The diagnosis 
was adjustment disorder with mixed emotional features and 
PTSD.  The GAF score was 30, 65 in the last year.  The 
veteran was seen in March 2003 complaining of poor sleep with 
nightmares.  The diagnosis was chronic, severe PTSD.  His GAF 
score was 44.  An April 2003 record reflects that the veteran 
reported severe anxiety and panic attacks.  

A March 2003 VA medical statement was submitted in connection 
with the veteran's claim for an increased rating for PTSD.  
It was noted that the veteran's PTSD symptoms were severely 
debilitating and caused severe depression with suicidal 
ideation, hallucinations, intense anxiety, poor sleep, 
frequent and severe nightmares and flashbacks, intrusive and 
disturbing thoughts, irritability and anger.  The 
psychologist noted that the veteran was no longer able to 
work due to the combination of his psychiatric and medical 
problems.  

An October 2003 VA mental health clinic record reflects an 
opinion that the veteran's behavior, emotions and cognitions 
were unreliable and unpredictable due to PTSD symptoms.  The 
examiners indicated that to require the veteran to work would 
increase the probability of harm to self and others.  It was 
noted that the veteran had occupational and social impairment 
with deficiencies in most areas of his life including work, 
family relations, judgment, thinking, and mood.  He 
experienced near continues panic, and depression affecting 
his ability to function appropriately and effectively.  He 
also had difficulty in adapting to stressful circumstances 
and an inability to establish or maintain effective 
relationships.  The GAF score was 45.  This opinion was 
endorsed by a private examiner in November 2003.

An October 2003 VA physician who examined the veteran for 
diabetes noted that the appellant had some ability to work 
gainfully, but opined that PTSD would be a hindrance to work. 

III.  Legal Analysis

A.  Skin Disorder

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  

Among the diseases for which a veteran may be service 
connected if he was exposed to an herbicide agent during 
active service, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied are 
chloracne or other acneform disease consistent with 
chloracne.  No other skin disorder is entitled to a 
presumption under 38 C.F.R. §§ 3.307, 3.309; 61 Fed. Reg. 
414421 (1996).  

The veteran contends that service connection is warranted for 
skin disability because he developed chronic skin problems in 
service as a result of his exposure to herbicides during 
active duty.  He does not contend (and the record does not 
show) that he served in the Vietnam.  See 38 U.S.C.A. § 
1116(a)(2)(F); 38 C.F.R. § 3.307(a)(6)(ii).  Rather, he 
primarily contends that he was exposed to Agent Orange during 
active duty near the demilitarized zone (DMZ) in Korea and 
that as a result, he subsequently developed a chronic skin 
disorder.  

Records released from the Department of Defense (DoD) 
concerning the use of Agent Orange in Korea show that Agent 
Orange was used near the Korean demilitarized zone from 1968 
to 1969.  The veteran served in Korea in 1969 in the DMZ for 
which he was awarded the combat infantryman's badge.  Thus, 
he is presumed to have been exposed to Agent Orange.  38 
C.F.R. § 3.307(a)(6)(iii).  

Notably, however, service medical records are entirely silent 
for treatment, complaints or clinical findings of a chronic 
skin disorder.  Indeed, there is no evidence of a chronic 
skin disorder in any post-service medical records.  The sole 
record which reflects treatment for skin problems is dated in 
September 1986 when he was seen with atopic dermatitis.  

Despite the extensive post-service medical records contained 
in the claims files, the current record does not include any 
medical evidence of a diagnosis of any skin disorder which 
would warrant presumptive service connection on the basis of 
herbicide exposure.  In fact, even considering his claim on a 
direct basis there is no medical evidence linking any current 
chronic skin disorder to the veteran's military service. 

In sum, the preponderance of the evidence is against finding 
that the veteran has a chronic skin disorder that originated 
during his military service or is otherwise etiologically 
related to service.  

B.  PTSD

Disability evaluations are assigned by applying a schedule of 
ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)." Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 70 percent rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In the case at hand, the evidence of record includes medical 
records showing treatment and diagnosis of chronic and severe 
PTSD.  Several medical records indicate that the veteran's 
psychiatric diagnoses were severely disabling, and they 
prohibited him from being able to meet the demands of any 
type of employment.  It was noted that he was totally and 
permanently disabled and unemployable.  A VA psychiatric 
examination conducted in May 2003 diagnosed PTSD and a major 
depressive disorder.  The examiner indicated that the veteran 
experienced a moderate level of interference with his social 
and occupational functioning and assessed the veteran's GAF 
score as 57; however, the majority of the veteran's medical 
treatment records from long term medical providers reflect 
GAF scores in the 41-50 range, supporting findings of serious 
impairment.  The medical records show that the veteran's 
symptoms were severe and included depression, flashbacks, 
avoidance, heightened physiological arousal, guilt, 
nightmares and significant sleep problems of longstanding 
duration.  

It is apparent from the medical evidence that the social and 
industrial impairment from the veteran's PTSD more nearly 
approximates the total impairment required for a 100 percent 
rating than the lesser impairment required for a 70 percent 
rating.  See, e.g., the March and October 2003 VA outpatient 
records.  Accordingly, a 100 percent rating is in order.  


ORDER

Entitlement to service connection for a chronic skin 
disorder, including as due to herbicide exposure is denied.  

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the criteria governing the payment of monetary 
benefits.  


REMAND

With regard to the veteran's claim of entitlement to service 
connection for a heart disorder, secondary to hypertension, 
the record shows that service connection for hypertension 
secondary to diabetes was granted in a January 2004 rating 
action.  Several medical records note complaints and 
treatment for heart complaints.  Specifically, a December 
1993 medical record reflects a diagnostic assessment of 
hypertensive cardiovascular disease with normal Cardiolite.  
A December 1999 private medical record also notes a diagnosis 
of hypertensive cardiovascular disease.  In that same month, 
the veteran underwent a cardiac catheterization secondary to 
complaints of atypical chest pain.  

A May 2003 electrocardiogram (EKG) stress test was clinically 
abnormal.  The veteran subsequently underwent a left cardiac 
cauterization with left ventriculogram.  Clinical findings 
reflected normal appearing coronary arteries with normal left 
ventricular global systolic function.  

In this case, the veteran has a prior medical history of 
hypertensive heart disease despite recent normal cardiac 
findings.  He now claims that service connection for heart 
disease is warranted secondary to hypertension.  There are, 
however, no medical opinions in the record which definitively 
addresses whether the appellant has a current heart disorder 
and, if so, whether the etiology of the disorder, including 
whether any current heart disorder is due to or aggravated by 
his service-connected hypertension.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (holding that 38 C.F.R. § 3.310(a) 
authorizes a grant of service connection not only for 
disability caused by a service-connected disability, but for 
the extent of additional disability resulting from 
aggravation of a non-service-connected disability by a 
service-connected disability).  Thus, the Board finds that 
this matter must be remanded to the RO in order to obtain an 
opinion on the exact nature and etiology of any existing 
heart disease, and to secure an opinion on the relationship 
of such to a service-connected condition, such as 
hypertension or diabetes.  

In light of these circumstances, this case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:  


1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment for any heart 
disability since May 2003.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
files, and the veteran so notified.  

2.  The veteran should be scheduled for a 
VA cardiology examination to determine 
the diagnosis, nature, extent and 
etiology of any current heart disorder.  
The entire claims file must be made 
available to the examiner and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for the opinions expressed, in 
a printed (typewritten) report.  With 
respect to any diagnosed heart 
disability, the physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is as least as 
likely as not (i.e., is there a 50/50 
chance) that such disability (a) is the 
result of injury or disease incurred or 
aggravated in active military service, or 
(b) was caused or is aggravated by the 
veteran's service-connected hypertension 
or diabetes.  If aggravation is found, 
the examiner should attempt to quantify 
the extent of additional disability 
resulting from such aggravation.  A 
complete rationale for any opinion 
offered must be provided.

3.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue on appeal.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford him an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified by the RO but he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


